                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  UNITED STATES OF AMERICA
                                                         Case No. 3:21-CR-38
          v.
                                                         Judges Crytzer / Poplin
  BENJAMIN ALAN CARPENTER
           a/k/a “Abu Hamza”


 SUPPLEMENT TO MOTION FOR PROTECTIVE ORDER GOVERNING DISCOVERY

        The United States of America, by Francis M. Hamilton III, Acting United States Attorney

 for the Eastern District of Tennessee, hereby respectfully submits this supplement in support of

 the Motion for Entry of Protective Order Governing Discovery, Doc. 17.

        1.        On May 4, 2021, the Court held a hearing on the Government’s Motion for Entry

 of a Protective Order. (See Doc. 25.) During the hearing, the Defendant raised several

 objections to the protective order proposed by the Government. The Court directed the parties to

 confer and, if possible, submit an agreed modified proposed protective order for the Court’s

 consideration.

        2.        The parties have conferred and have agreed to the modified proposed protective

 order filed as an attachment to this supplement.

        3.        For the reasons stated by the Government in its Motion for a Protective Order and

 during the motion hearing on May 4, 2021, the Government respectfully requests the Court enter

 the modified proposed protective order governing discovery in this case.




Case 3:21-cr-00038-KAC-DCP Document 27 Filed 05/15/21 Page 1 of 2 PageID #: 188
       Respectfully submitted on May 15, 2021.

                                                 FRANCIS M. HAMILTON III
                                                 ACTING UNITED STATES ATTORNEY

                                          By:    /s/ Casey T. Arrowood
                                                 Casey T. Arrowood
                                                 Assistant United States Attorney
                                                 TN BPR No. 038225
                                                 800 Market Street, Suite 211
                                                 Knoxville, TN 37902
                                                 (865) 545-4167
                                                 Casey.Arrowood2@usdoj.gov




                                             2

Case 3:21-cr-00038-KAC-DCP Document 27 Filed 05/15/21 Page 2 of 2 PageID #: 189
